Citation Nr: 0329542	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-08 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
Castleman's disease and plasmacytoma, currently evaluated as 
zero percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a neurological disorder encompassing dry mouth 
and numbness of the jaw.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a neurological disorder encompassing limitation 
of motion of the neck.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left long thoracic nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The veteran also initiated an appeal of an April 1998 denial 
of entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU) and was issued a Statement of the Case 
addressing this issue in August 2002.  He has, however, 
provided no response to this issuance.  Accordingly, the 
issue of entitlement to TDIU is not presently before the 
Board on appeal.

In a July 2003 submission, the veteran indicated that he was 
seeking service connection for depression and necrosis of the 
jaw, to include as secondary to his service-connected 
Castleman's disease.  This matter is referred to the RO for 
appropriate action.


REMAND

During the pendency of this appeal, substantial revisions 
have been made to the laws and regulations concerning VA's 
duties in developing a claim for a VA benefit.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The 
VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

To date, however, the RO has neither notified the veteran of 
the VCAA and its implementing regulations nor described the 
specific provisions contained therein in a letter.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(VA's duties include providing a specific explanation of the 
type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion VA 
would attempt to obtain on his behalf).  Consequently, a 
disposition of the veteran's claims by the Board at the 
present time might well prove to be prejudicial to him.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Board observes that, in a June 2003 
statement, a VA doctor noted the veteran's continued 
treatment concerning the jaw region at the Martinez, 
California, VA Medical Center (VAMC).  Records from this 
facility, however, were last obtained by the RO in June 2002, 
and subsequent medical records should also be procured and 
added to the claims file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  Then, the RO should contact the 
Martinez, California, VAMC and request 
all records of treatment of the veteran 
dated on and after June 2002.  All 
records obtained by the RO must be added 
to the claims file.  If no such records 
are available, documentation to that 
effect must be added to the claims file.  

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for residuals of 
Castleman's disease and plasmacytoma; 
entitlement to an initial evaluation in 
excess of 30 percent for a neurological 
disorder encompassing dry mouth and 
numbness of the jaw; entitlement to an 
initial evaluation in excess of 20 
percent for a neurological disorder 
encompassing limitation of motion of the 
neck; and entitlement to an initial 
evaluation in excess of 10 percent for 
left long thoracic nerve damage.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


